DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/29/2022 has been entered. Claims 18, 20, 23-24, 29 and 32-33 have been amended. Claims 19, 22, 25, 27, 31 and 35 have been canceled. Claims 18, 20-21, 23-24, 26, 28-30, 32-34 and 36-40 are allowed in the application. 

Response to Arguments
Applicant's arguments filed 06/29/2022, have been fully considered and entered but they are persuasive.

Allowable Subject Matter
Claims 18, 20-21, 23-24, 26, 28-30, 32-34 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 18, 24, 29 and 33:
The closest prior art, Abdelhafiz et al. (A. Abdelhafiz, B. Riedel, W. Niemeier, “Towards a 3D True Colored Space by the Fusion of Laser Scanner Point Cloud and Digital Photos", International Society for Photogrammety and Remote Sensing ISPRS, Archives—VolumeXXXVI-5/W17, August 2005), OR Mammou et al. (US 20190087979 A1), in view of Nakagami et al.  (US 20210174559 A1),  does not teach responsive to a determination that the interpolation coding mode indicates that texture interpolation has to be done for the non-colorized 3D points of the point cloud; assigning a color value to at least one non-colorized 3D point as a function of colorized 3D points of the decoded point cloud neighboring in the point cloud the at least one non-colorized 3D point. 
None of the prior art teach or fairly suggest such specific  limitations in combination with the other limitation of Claim(s) 18, 24, 29 and 33. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 18, 20-21, 23-24, 26, 28-30, 32-34 and 36-40 include the above-described allowable subject matter for being dependent on independent Claim(s) 18, 24, 29 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419